Citation Nr: 9912415	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-41 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from December 1943 to 
June 1945.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a December 1992 rating 
decision in which the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
appellant filed an NOD in September 1993, and an SOC was 
issued by the RO in May 1994.  In June 1994, the appellant 
filed a substantive appeal.  The appellant did not request a 
personal hearing.  


FINDINGS OF FACT

1. The veteran died in November 1992.  The immediate cause of 
death listed on the death certificate was asystole, noted 
to have been due to, or as a consequence of, ARDS (adult 
respiratory distress syndrome), with the contributing 
cause noted to have been lung cancer.  

2. At the time of the veteran's death, he was service 
connected for a gunshot wound scar of the abdomen, 
evaluated as 50 percent disabling, effective from June 
1945; a gunshot wound scar of the right arm, evaluated as 
30 percent disabling, effective from June 1945; a gunshot 
wound scar of the nose, evaluated as 10 percent disabling, 
effective from June 1945; and a post-operative scar of the 
left flank, evaluated at zero percent, effective from June 
1945.  

3. No medical evidence has been submitted which would 
demonstrate that the veteran's death was related to 
service, or that his service-connected disabilities either 
caused, hastened, or contributed substantially or 
materially to cause the veteran's death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The veteran died on November [redacted] 1992.  The certificate of 
death reported the immediate cause of death as asystole due 
to, or a consequence of, ARDS, with lung cancer listed as a 
contributing cause.  The interval between the onset of the 
asystole and death was recorded as having been three minutes.  
The interval between the onset of ARDS and death was recorded 
as four days.

A review of the claims file refects that the veteran was a 
decorated Army veteran of World War II who received, among 
other awards, the Combat Infantryman Badge and the Purple 
Heart Medal.  He was medically discharged from service after 
sustaining gunshot and shrapnel wounds to his abdomen, right 
arm, and nose during combat in Europe.

Prior to his discharge, the veteran was treated for his 
battle injuries in April 1945 at Camp Edwards Convalescent 
Hospital in Massachusetts.  A medical examination report, 
upon his admission to Ward 9 of that facility, noted his 
lungs to be clear with no consolidation or rales, and his 
heart was normal, without murmurs, and with a good rhythm and 
rate.  Upon discharge from the hospital in June 1945, a final 
diagnosis did not reflect findings of ARDS or lung cancer, 
and there is no medical evidence of record that such 
disorders developed within one year after service.  In a July 
1945 rating decision, the RO granted service connection for 
gunshot wound residuals of the abdomen, right arm, and nose, 
as well as a post-operative scar of the left flank.  

In October 1958, the veteran was medically examined for VA 
purposes to re-evaluate his service-connected disabilities.  
The examiner's diagnosis noted partial neuropathy associated 
with his service-connected disabilities, manifested by 
hypesthesia.  An associated radiographic study of the 
veteran's chest revealed a slight increase in lung markings, 
but no definite consolidation or effusion.  

After the veteran's death in November 1992, the appellant, 
his surviving spouse, filed an application for dependency and 
indemnity compensation (VA Form 21-534) in December 1992.  In 
her application, the appellant noted that, if she was found 
ineligible for dependency and indemnity compensation (DIC) 
she would like to be considered for a non-service-connected 
death pension.  In addition, the appellant submitted as 
evidence a copy of the veteran's death certificate.  In a 
rating decision that same month, the appellant's claim for 
DIC was denied, on the basis that the veteran's death had not 
been service connected.  The appellant's claim for non-
service-connected death pension was denied in January 1993, 
on the basis of excessive income.

In September 1993, the veteran filed an NOD, in which she 
contended that the veteran's shrapnel wounds had contributed 
to his cancer, respiratory problems, and subsequent death.  
In particular, the appellant noted that the veteran's war-
related injuries had made him susceptible to the respiratory 
condition that took his life.  The appellant also noted that, 
prior to the veteran's death, a doctor had voiced concern 
about an infection in the area of one of the veteran's 
previous bullet wounds.  In a subsequently filed VA Form 9 
(Appeal to the Board of Veterans' Appeals), dated in June 
1994, the appellant contended, in addition, that shrapnel 
retained in the veteran's body had substantially contributed 
to his fatal disorder.  

II.  Analysis

The first question to be answered in the appeal is whether a 
well-grounded claim for the cause of the veteran's death has 
been presented.  If not, the application for service 
connection for the cause of the veteran's death must fail, 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the U.S. Court of Veterans Appeals prior 
to March 1, 1999) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death, like a claim 
for service connection for disability by a living veteran, 
must be well grounded.  Johnson v. Brown, 8 Vet.App. 423, 426 
(1995).  The Court has further held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  As will be explained below, the Board finds 
that sufficient evidence to establish a well-grounded claim 
has not been submitted in this case.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  

In reviewing the evidence of record, the Board notes that the 
veteran's service-connected gunshot wound scars to the 
abdomen, right arm, and nose have not been implicated in any 
medical record as directly causing his death.  In light of 
this, the regulations cited above require the Board to 
consider whether or not the veteran's service-connected 
disabilities were a contributory cause in his death, with a 
showing of more than that the disabilities were casually 
involved in producing death, but rather a showing that there 
was a causal connection.  

The evidence reflects that the disability/disease that caused 
the veteran's death was asystole as a result of ARDS, with 
the contributing cause being lung cancer.  As previously 
noted, the evidence does not reflect that either ARDS or any 
form of cancer was present during service, or within one year 
after service.  In addition, there has been no competent 
medical evidence presented which establishes a nexus between 
the veteran's service-connected disabilities, multiple 
gunshot wound scars, and the onset of asystole, ARDS, or lung 
cancer.  The Board also notes the appellant's expressed 
belief that the veteran's gunshot wound scars, and remnants 
of shrapnel that he carried with him from the War, made him 
more susceptible to ARDS and hastened the onset of his death.  
In this instance, we must observe that we find no medical 
evidence of record to substantiate the appellant's claim.  
Thus, the appellant's contentions in this regard do not 
provide a basis for relating the veteran's death to service. 

We are aware of the appellant's sincere belief that the 
veteran's death was related in some way to his service-
connected disabilities.  As noted above, evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well grounded, but an 
exception to that rule is where the evidentiary assertion is 
beyond the competence of the person making it.  In this case, 
the appellant is the only person who has related the 
veteran's death to his service-connected disabilities, or 
otherwise to service.  She, however, has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's service-connected disabilities and the events 
leading to his death, or to link his fatal illness to 
service.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993).

The Board notes, in addition, that the appellant's service 
representative, in an August 1994 VA Form 1-646 (Statement of 
Accredited Representation in Appealed Case), requested that 
the Board consider the application of 38 U.S.C.A. § 1154(b) 
with respect to the appellant's claim.  See also 38 C.F.R. 
§ 3.304 (1998).  Under section 1154(b), any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary, and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.

In this instance, the veteran was granted service connection 
for his war-related disabilities a month after separating 
from active service.  Application of section 1154(b) operates 
to provide a factual basis upon which a determination can be 
made that a particular disease or injury was incurred in or 
aggravated by service - that is, what happened at that time - 
but it does not resolve the questions of either current 
disability or nexus to service, as to both of which issues 
competent medical evidence is generally required.  See 
Caluza, supra, at 507.  In this instance, even assuming the 
applicability of section 1154(b) to the appellant's claim, 
and assuming that, under section 1154(b), she has submitted 
sufficient evidence of both the first and second requirements 
of a well-grounded claim (i.e., current disability and injury 
in service), section 1154(b) does not obviate the third 
requirement.  Thus, the appellant is still required to submit 
medical evidence of a causal relationship between the 
conditions which caused or contributed to cause the veteran's 
death (asystole, ARDS, and lung cancer) and his military 
service.  The record contains no such evidence in this case.  
See Wade v. West, 11 Vet.App. 302, 305-6 (1998).  Therefore, 
any error by the RO in not addressing section 1154(b) would 
not have been prejudicial to the veteran.  

In view of the foregoing, the Board finds a lack of competent 
medical evidence linking the cause of the veteran's death to 
either his service or his service-connected multiple gunshot 
wound residuals, and the appellant's claim must therefore be 
denied as not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

